Order entered January 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-10-01613-CV

                      IN THE INTEREST OF D.T.K., A MINOR CHILD

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-07-12791

                                             ORDER
       On November 26, 2013, we granted court reporter Donna Kindle’s request to extend time

to file the reporter’s record and ordered the record be filed by December 23, 2013. To date,

however, the record has not been filed. Accordingly, we ORDER Donna Kindle, Official Court

Reporter, to file the record no later than January 20, 2014. Arrangements for a substitute

reporter must be made, if necessary, to ensure the timely filing of the record. See TEX. R. APP. P.

35.3(c).

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to (1) Donna Kindle, (2) the Honorable Dennise Garcia, Presiding Judge of the

303rd Judicial District Court, and (3) the parties.

                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE